DETAILED ACTION
The Examiner for this Application has changed. Please direct all future correspondence to Kimberly Aron, Art Unit #1633.  Additional contact information can be found at the end of this paper.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The claims of 6/28/2021 are acknowledged. Claims 1-19 and 26 are pending and subject to prosecution.  No claim amendments were made with the submission of 6/28/2021.

WITHDRAWN OBJECTIONS/REJECTION
All previous rejections of record are withdrawn in light of Applicant’s arguments and a reconsideration of the prior art.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 6/28/21 have been fully considered and are persuasive.  Applicant argues the specification at paragraph [0017] clearly defines the term pancreatic bud cells, as “Pancreatic bud cells refer to cells which are capable of differentiating into cells which constitute the pancreas such as endocrine cells, pancreatic duct cells, and exocrine cells.” Applicant also alleges that the term “pancreatic bud cells” are a well-known term in the art, pointing to Nakaya, 2013.  Applicant points to the teachings of Nakaya at page 11, where Nakaya states, 

    PNG
    media_image1.png
    125
    554
    media_image1.png
    Greyscale



The Examiner agrees and the rejection is WITHDRAWN.

With regard to the 103 rejection of the claims as obvious over Xu et al. (US 2016/0083693) in view of Rezania et al. 2013, and McLean et al. 2007, Applicant argues that Xu teaches a 4 step protocol of (a)-(d) (stages 1-4, respectively).  The Examiner notes 
	step (a) induces definitive endoderm from stem cells; 
	step (b) induces the definitive endoderm into a posterior foregut lineage by including FGF7 (KGF) in the media; 
	step (c) induces an expansion of pancreatic lineage progenitors of the posterior foregut by including Noggin (a BMP inhibitor) and Retinoic Acid (step C1); OR including Noggin (a BMP inhibitor) and Retinoic Acid ( step C1) followed by a second, separate step of incubation with EGF and FGF7 (step C2); and 
	step (d) induces pancreatic endodermal lineage.  See FIG 1; Examples 3; 18.

Applicant argues, among others, that the rejection’s basis for combining a BMP inhibitor, KGF and EGF is based on step C (stage 3), and that Xu does not teach or suggest including a BMP inhibitor of step (C1) with step (C2) as a single culture media. The Examiner agrees.  There is no reasonable teaching or suggestion in Xu, or articulated in the prior rejection of record where Xu discloses the media components of step C1 (BMP inhibitor) should be combined with step C2 (EGF and FGF7).  It is for this reason the rejection is WITHDRAWN.
Because the prior art rejection over the independent claims has been withdrawn, all other prior art rejections based on the 103 rejection over Xu et al. (US 2016/0083693) in view of Rezania et al. 2013, and McLean et al. 2007 have been WITHDRAWN.
For clarity of record, the Examiner is addressing an additional argument put forth by Applicant, over the rejections of record which were not persuasive in an attempt to advance prosecution and for clarity of record.  At pages 9 and 10 of the response dated 06/28/2021, Applicant argued the prior rejection of Xu in view of McLean, etc., was incorrect because the instant claims are drawn to an AKT inhibitor, not to a PI3K inhibitor, as disclosed by McLean.  Applicant argues, “As shown in Figure 2 of McLean, LY 294002 is an inhibitor of the p110/p85 complex and not AKT.”  
The Examiner is not convinced of error.  Applicant is attempting to limit the phrase, “AKT inhibitor” to a molecule that acts directly on AKT, and not elsewhere within the same pathway.  However, neither the claims nor the specification provide such a narrow definition.  “The Akt inhibitor is not limited as long as it is a substance that suppresses the activity of Akt.”  Paragraph [0046] of the published specification. The phrase, “suppressing the activity of Akt” does not limit the molecule from functioning elsewhere within the signaling pathway.   However, while Applicant points to FIG 2 of McLean as evidence that LY 294002 is a PI3 Kinase inhibitor, and not an “Akt inhibitor” the Examiner notes that McLean shows, at FIG 2B of the same reference, “PI3K inhibitor” LY294002 is administered, there is a decrease in Akt activity (pAKT1S473), at Figure 2B:

    PNG
    media_image2.png
    120
    250
    media_image2.png
    Greyscale



Thus, LY 294002 necessarily is encompassed by Applicant’s own definition of “a substance that suppresses the activity of Akt” taught at paragraph [0046] of the specification.
A skilled artisan would also understand that an inhibitor, upstream or downstream, of AKT would read on an “AKT inhibitor” in the broadest reasonable sense.  This is evidenced by US Patent Application Publication 2014/0294856, to Aboagye, who teaches at paragraph [0021] (internal citations omitted), 
Thus, examples of "inhibitors of AKT" within the meaning of the present invention include compounds that inhibit PI3K or downstream effectors of PI3K (e.g. PI), compounds that inhibit PDPK1 and/or mTORC2 or associated kinases (e.g. PHT-427); BX-795, BX-912 and BX-320; and PP-27 and OSI-027, compounds that inhibit AKT directly (i.e. target AKT enzymatic activity) (e.g. AT7867); KRX-0401 (perifosine); MK-2206, compounds that activate PTEN (e.g. Trastuzumab) and any other compounds that lead to a reduction in AKT activation.  The compounds may be, for example, small chemical entities, antibodies, small interfering RNA, double-stranded RNA (e.g. RX-0201, A (AKT anti sense)) or Ribozymes.  Examples of appropriate small chemical entities include BEZ-235, PI-103, API-2, LY294002, Wortmannin, AKT VIII, BKM120, BGT226, Everolimus, Choline kinase inhibitors (e.g. CK37); H89; MN58b and TCD828, bcl-2 inhibitor (e.g. ABT-737), Hsp-90 inhibitors (e.g. Geldanamycin); and derivatives of Geldanamycin, for example, 17-AAG and 17-DMAG, multi-kinase inhibitors (e.g. sunitinib), mTOR kinase inhibitors (e.g. Temsirolimus), proteasome inhibitors (e.g. bortezomib), and TORC1/TORC2 inhibitors (e.g. Palomid 529 (P529)).
Aboagye discloses that at the time of the invention, AKT inhibitors include both upstream and downstream inhibitors, and lists direct inhibitors such as AT7867, as well as indirect inhibitors, including LY294002.

It is noted that this action is a Non-Final Office Action.

PRIORITY
The instant application, filed 08/03/2018 is a 371 Application of PCT/JP2016/077564, filed 09/16/2016, which claims priority to Japanese Application No. 2015-185662, filed 09/18/2015.  A certified copy of Japanese Application No. 2015-185662 has been provided in the instant Application.  Thus, the earliest possible priority for the instant Application is 09/18/2015.



CLAIMS
Independent claims 1,16 and 26 are directed to methods of culturing cells in media comprising, at least KGF, EGF, a BMP inhibitor and an AKT inhibitor:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale






The common feature of incubating cells in a culture media comprising EGF, KGF, a BMP inhibitor and an AKT inhibitor is diagrammed below for convenience:

    PNG
    media_image4.png
    510
    602
    media_image4.png
    Greyscale













The instant specification teaches:
 “Proliferating PDX1-postive cells means that the cells positive for at least PDX1 increase by cell division and the proliferation may be confirmed, for example, by confirming that the number of cells stained with Ki67 antibody increases.” Paragraph [0066] of the published specification.

“KGF is a protein called Keratinocyte Growth Factor and is sometimes referred to as FGF-7.” Paragraph [0048] of the published specification.

“EGF is a protein called epidermal growth factor.” Paragraph [0049] of the published specification.

“The Akt inhibitor is not limited as long as it is a substance that suppresses the activity of Akt.”  Paragraph [0046] of the published specification.

BROADEST REASONABLE INTERPRETATION
MPEP 2111 teaches: 
“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”

And
“The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).”

With regard to an “Akt inhibitor” the specification defines it as a substance that suppresses the activity of Akt.  Akt is a protein within a signaling larger signaling pathway, as evidenced by McLean, 2007, of record, at figure 2A:  





    PNG
    media_image5.png
    365
    202
    media_image5.png
    Greyscale










A skilled artisan, at the time of the invention, would have understood that “inhibiting the activity of Akt” would include upstream and/or downstream inhibitors of the pathway, which would indirectly inhibit Akt activity.  This is also shown in McLean, 2007, who shows when PI3K inhibitor LY294002 is administered, there is a decrease in Akt activity (pAKT1S473), at Figure 2B:

    PNG
    media_image2.png
    120
    250
    media_image2.png
    Greyscale




This is further evidenced by US Patent Application Publication 2014/0294856, to Aboagye, who teaches, 
“Thus, examples of "inhibitors of AKT" within the meaning of the present invention include compounds that inhibit PI3K or downstream effectors of PI3K (e.g. PI), compounds that inhibit PDPK1 and/or mTORC2 or associated kinases (e.g. PHT-427; BX-795, BX-912 and BX-320; and PP-27 and OSI-027, compounds that inhibit AKT directly (i.e. target AKT enzymatic activity) (e.g. AT7867; KRX-0401 (perifosine); MK-2206, compounds that activate PTEN (e.g. Trastuzumab  and any other compounds that lead to a reduction in AKT activation.  The compounds may be, for example, small chemical entities, 
Aboagye discloses AKT inhibitors, at the time of the invention, include both upstream and downstream inhibitors, and lists direct inhibitors such as AT7867, as well as indirect inhibitors, including LY294002.
Thus, the broadest reasonable interpretation of an “Akt inhibitor” that is consistent with the teachings of the specification and what would have been understood at the time of the invention includes inhibitors upstream or downstream of Akt in the same pathway.

NEW OBJECTIONS/REJECTIONS OF RECORD
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Claims 1 and 5 use various abbreviations which are not spelled out.  Abbreviations should be spelled out with the first usage of the term in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, 8-9, 11-17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/163739 to Keller, in view of US Patent Application Publication No. 2011/0151561 to Davis. Claims 1, 14 and 26 are iterated above in the Claims section.
With regard to claim 1, 14 and 26, Keller discloses methods of generating NKX6.1+ pancreatic progenitors from embryonic stem cells (Abstract, paragraphs [0002]-[0003], [0012]).  Keller discloses the method comprises at least 4 stages:
Stage 1 comprises culturing embryonic stem cells in 
		i) Activin A and a Wnt signal;
		ii) Activin A, bFGF and a Wnt signal; and
		iii) Activin A and bFGF, without the Wnt signal; 
	to form Stage 1 differentiated Cells expressing at least, Sox17 and CXCR4 (paragraphs [0012], [0089], [0091], [0099]).
Stage 2 comprise culturing the cells from Stage 1 in
		FGF, Wnt signal and Noggin (BMP inhibitor) (paragraphs [0012], [0089], [00100]);
	to form Stage 2 Differentiated Cells expressing at least FOXA2 and HNF1B.
Stage 3 comprises culturing the cells from Stage 2 in
		Noggin, Retinoic Acid, Cyclopamine-KAAD, FGF and Exendin-4;
	to form Stage 3 Differentiated Cells “Endodermal Cell Population” expressing FOXA2, PDX1-postive and are NKX6.1-negative (paragraphs [0012], [0048], [0089], [00101], [00192]).
Stage 4 comprises culturing the cells from Stage 3 in EGF, Nicotinamide, Noggin and FGF;
	to form Stage 4 differentiated cells expressing NKX6.1, PDX1 (paragraphs [0012], [0089], [00102], [00106]-[00107], [00193]);


    PNG
    media_image6.png
    434
    918
    media_image6.png
    Greyscale










    PNG
    media_image7.png
    320
    397
    media_image7.png
    Greyscale
Thus, Keller discloses, at Stage 4, incubating the PDX-1-positive/ NKX6.1-negative cells in a culture media comprising EGF, a BMP inhibitor (Noggin) and FGF.  Keller discloses the FGF can be FGF7 (KGF) (paragraph [0093]): 







Keller discloses the differentiated cells from Stage 4 are capable of capable of differentiating into cells which constitute the pancreas such as endocrine cells, pancreatic duct cells and exocrine cells (FIG 1, paragraphs [0012], [0052], [0058], [0089], [00102], [00106]-[00107], and [00113]-[00115), and thus the cells of stage 4 encompass “pancreatic bud cells” as taught by the instant specification at paragraph 
Thus, with regard to claims 1, 14 and 26, Keller discloses incubating PDX1+/NKX6.1- cells in a culture comprising EGF, KGF and the BMP inhibitor noggin, which generates pancreatic bud cells and proliferates PDX1+ cells. 
However, with regard to claims 1, 14 and 26, Keller does not disclose wherein the PDX-1 positive/NKX6.1-negative cells, cultured in the presence of EGF, KGF and a BMP inhibitor, are incubated in a culture medium comprising EGF, KGF, a BMP inhibitor and an AKT inhibitor.  
Davis discloses methods of deriving pancreatic endocrine cells from human embryonic stem cells in vitro by including a compound which increases NKX6.1 and/or NGN3 expression in the culture media (abstract, Examples 1, and 2).  Davis discloses the compounds capable of increasing NKX6.1 and/or NGN3 expression include AKT inhibitors and PI3K inhibitors.  As noted in the Claims section above, PI3K inhibitors read on “AKT inhibitors.”
At examples 1 and 2, Davis discloses comprising culturing the embryonic stem cells in Activin to form definitive endoderm (step 1).  Davis discloses a further step of culturing the definitive endoderm into cells of the pancreatic lineage by incubating the cells with FGF7 (step 2).  Davis discloses a further step of culturing the definitive endoderm into cells of the pancreatic lineage by incubating the cells with FGF7, Noggin, and the AKT inhibitor (step 3).  See also paragraphs [0134]-[0136].
Davis states the AKT inhibitors can be added to the cells expressing the markers for definitive endoderm during culture (paragraphs [0072], [0104]).   


Thus Davis discloses a method illustrated below for convenience:

    PNG
    media_image8.png
    170
    590
    media_image8.png
    Greyscale





Davis discloses including the AKT inhibitors (Triciribine, BML-257, LY 294002, wortmannin, quercetin dihydrate) increase expression of pancreatic endoderm markers NKX6.1 and/or NGN3 (paragraph [0103], Table 3, at pages 14, 16-18; Table 4 at pages 18, 19; Table 5 at pages 19-21).  Davis discloses NXK6.1 and NGN3 are required during the progression of pancreatic progenitor to pancreatic endocrine fate (paragraph [0131]).
It would have been prime facie obvious at the time of the invention to combine the methods of Keller on methods of culturing PDX-1+/NKX6.1-negative cells from endoderm, wherein the culture medium comprises EGF, FGF, and a BMP inhibitor further with the disclosure of Davis.  It would have been obvious to include the AKT inhibitor in the culture media used to differentiate cultured PDX-1+/NKX6.1-negative endoderm into a pancreatic progenitor lineage.  A skilled artisan would have been motivated to add the AKT inhibitor to the FGF, EGF, and BMP inhibitor culture media because Davis discloses including the AKT inhibitor in the culture media when inducing a pancreatic lineage increases pancreatic endocrine markers NKX6.1 and NGN3, which are required for the progression of pancreatic progenitors to pancreatic endocrine fate.   A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as use of AKT inhibitors were known to successfully be used in culturing definitive endoderm into a pancreatic lineage at the time of the invention.
With regard to claims 2 and 15, which required wherein the cells are cultured under adherent conditions, Keller discloses the methods of culturing embryonic stem cell can be cultured in adherent monolayer conditions (paragraph [00107]).

    PNG
    media_image9.png
    445
    597
    media_image9.png
    Greyscale
With regard to claims 4 and 17 which requires wherein the method comprises a first step of incubation with Activin, and then differentiating cells in a media comprising KGF, similar to language already addressed in claim 14, Keller discloses incubation with Activin at Stage 1, and the addition of incubation with KGF at steps at both stage 2 and stage 3 (paragraphs [0012], [0089]) (see bold arrows below):









With regard to claims 5, 9, and 16-17, wherein incubation of the pluripotent stem cells comprises incubation with Activin and a GSK3 inhibitor, follow by a step of incubation with Activin but no GSK34 inhibitor, wherein the GSK3 inhibitor is CHIR99021, Keller discloses Stage 1 comprises such steps, see paragraphs [0089], [0091]).


    PNG
    media_image10.png
    178
    648
    media_image10.png
    Greyscale
With regard to claims 6 and 11, wherein the media “of step 2” comprising KGF, further comprises a BMP inhibitor, a retinoic acid derivative and a hedgehog pathway inhibitor KAAD-cyclopamine:





    PNG
    media_image11.png
    387
    651
    media_image11.png
    Greyscale
Keller discloses incubating the cells in the presence of FGF, Noggin, Retinoic Acid and hedgehog inhibitor Cyclopamine-KAAD at stage 3, which is after incubation in Activin, but before incubation at stage 4 (the subject of instant claim 1), at bold arrow below, and iterated in paragraph [0096] of Keller :









With regard to claim 8, Keller discloses the BMP inhibitor is LDN 193189 (paragraph [0006]).
With regard to claim 12, Keller shows that the cells are PDX1+ and NKX6.1+ after stage 4, wherein the cells are capable differentiating into cells which constitute the pancreas such as endocrine cells, pancreatic duct cells and exocrine cells (FIG 1, paragraphs [0012], [0052], [0058], [0089], [00102], 
With regard to claim 13, Keller uses human pluripotent cells (paragraph [0050], Examples).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/163739 to Keller, in view of US Patent Application Publication No. 2011/0151561 to Davis, as applied to claims 1-2, 4-6, 8-9, 11-17 and 26 above, and further in view of WO2014/044646 to Cho.  Claims 7 and 18 encompass embodiments wherein the differentiating cells are incubated in KGF, a BMP inhibitor, a retinoic acid derivative, and a hedgehog pathway inhibitor, then dissociating the resulting cells, and then culturing the dissociated cells in a medium comprising KGF, a BMP inhibitor, a retinoic acid derivative, and a hedgehog pathway inhibitor under adherent conditions.  The claims read on an embodiment wherein the cells subjected to the claimed differentiation factors (KGF, a BMP inhibitor, a retinoic acid, and a hedgehog pathway inhibitor) are disassociated, subjected to FACS analysis to enrich a specific population of differentiated cells, and re-plated to expand a more pure population.
The disclosures of Keller in view of Davis are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Keller in view of Davis render obvious a method according to claims 1, 4 and 6 AND claims 14-17 above, comprising a method of incubating PDX-1 pancreatic progenitor cells in a cell culture comprising KGF (FGF7), a BMP inhibitor, a hedgehog inhibitor and retinoic acid to generate pancreatic lineage cells under adherent conditions.  Keller discloses the cells generated during the differentiation process can be enriched or purified using FACs to generate a substantially pure cell population for further use/culture methods comprising disaggregation and growing under adherent conditions (paragraphs [00134]-[00136]).  Keller discloses the NKX6.1-negative endodermal cell population used to generate the NKX6.1 positive cells can be enriched (“at least 
However, neither Keller nor Davis explicitly disclose wherein PDX-1-positive differentiating cells subjected to culture conditions comprising KGF (FGF7), a BMP inhibitor, a hedgehog inhibitor and retinoic acid are disaggregated, and replated under adherent conditions, and further cultured in media comprising KGF (FGF7), a BMP inhibitor, a hedgehog inhibitor and retinoic acid, as required by instant claims 7 and 18.

    PNG
    media_image12.png
    236
    751
    media_image12.png
    Greyscale
Cho discloses methods of culturing human embryonic stem cells into pancreatic a pancreatic lineage (Abstract).  Cho discloses the method comprises culturing embryonic stem cells comprising a first step comprising Activin and a GSK3 inhibitor, followed by a second step of incubating the cells in Activin without the GSK3 inhibitor to generate definitive endoderm (steps 1a, 1b) (Abstract, page 17, lines 15-26).  Cho discloses culturing the definitive endoderm into a pancreatic lineage includes culturing the cells, in a second step, in a medium comprising FGF, retinoic acid, and a BMP inhibitor to generate dorsal foregut cells (page 19, lines 9-24).  Cho discloses the dorsal foregut cells are then cultured in a third step, comprising culture media to induce pancreatic lineage cells, in a media comprising FGF, a BMP inhibitor, retinoic acid, and a hedgehog inhibitor (page 20, lines 1-17). Cho discloses the cells of the third step are then cultured in an additional media comprising FGF, optionally with retinoic acid, in a fourth step, to produce cells which express PDX-1 and NKX6.1 (page 20, line 26 – page 21, line 9):






Cho discloses the FGF used in the differentiation protocols can be any of FGF2 (FGFb) – FGF10, including FGF7 (KGF) (page 12, lines 15-35).  Cho discloses the BMP inhibitors that can be used in the differentiation protocols can be any of Noggin or LDN193189 (page 15, lines 24-30).  Cho discloses the retinoic acid can be any retinoic acid (page 15, lines 11-16).  Cho discloses the GSK3 inhibitor can be any GSK3 inhibitor, including CHIR99021 (page 16, lines 21-30).
Cho further discloses the cells of each step can be purified, cultured or expanded between steps, including to separate the desired cells from other non-differentiated cells, including using FACS analysis to identify cells (page 8, lines 20-30).  Cho discloses FACS analysis requires dissociating the cells (page 29, lines 36).
It would have been obvious to combine the step-wise culture methods of hESCs into pancreatic lineage cells of Keller and Davis further with the disclosure of Cho. A skilled artisan would have been motivated to dissociate, purify/enrich/replate the PDX-1 endodermal cells of stage 3 of Keller in view of David because Keller expressly suggests the “endodermal cell population” is highly pure, and that arriving at highly pure populations can be the result of enrichment following FACS, and Cho discloses separation/purification and further culturing of the purified cells, including PDX-1 cells subjected to FGF, a BMP inhibitor, retinoic acid, and a hedgehog inhibitor culture between steps was known in the art. A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as disassociating cultured cells to generate an enriched population to be further cultured in a process of culturing embryonic stem cells into a pancreatic lineage was known at the time of the invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013/163739 to Keller, in view of US Patent Application Publication No. 2011/0151561 to Davis, as applied to claims 1-2, 4-6, 8-9, 11-17 and 26 above, and further in view of US Patent Application Publication 2014/0294856, to Aboagye.  The claim encompasses an embodiment wherein the AKT inhibitor is AT7867 (claim 3). 

    PNG
    media_image13.png
    316
    560
    media_image13.png
    Greyscale
The disclosures of Keller and Davis are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.    Keller and Davis combine to render obvious a method according to claims 1, 4, 6 and 14-15, accordingly:







Davis discloses including the AKT inhibitors (Triciribine, BML-257, LY 294002, wortmannin, quercetin dihydrate) increase expression of pancreatic endoderm markers NKX6.1 and/or NGN3 (paragraph [0103], Table 3, at pages 14, 16-18; Table 4 at pages 18, 19; Table 5 at pages 19-21).  Davis discloses NXK6.1 and NGN3 are required during the progression of pancreatic progenitor to pancreatic endocrine fate (paragraph [0131]). Davis does not limit the ATK inhibitors used therein.
However, neither Keller nor Davis disclose the AKT inhibitor AT7867 in the culture medium used to derive definitive endoderm from embryonic stem cells, as required by instant claim 3.
Aboagye discloses known AKT inhibitors include AT7867; API-2 (triciribine), LY294002 and Wortmannin (Paragraph [0021]).
It would have been obvious to select AT7867 for use in the methods of Keller in view of Davis.  Davis shows AKT inhibitors are capable of upregulating NXK6.1 and NGN3 factors in methods of differentiating definitive endoderm into a pancreatic lineage, and does not limit the specific AKT inhibitor.  Aboagye discloses AT7867 is a known AKT inhibitor. See, MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. The selection of a known material based on its suitability for its .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013/163739 to Keller, in view of US Patent Application Publication No. 2011/0151561 to Davis, as applied to claims 1-2, 4-6, 8-9, 11-17 and 26 above, and further in view of Schulz et al.  A Scalable System for Production of Functional Pancreatic Progenitors From Human Embryonic Stem Cells.  PLos ONR, 2012.  7(5):e37004, 17 pages, of record.  The claim encompasses an embodiment wherein the retinoic acid is TTNPB (claim 10). 
The disclosures of Keller and Davis are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.    

    PNG
    media_image10.png
    178
    648
    media_image10.png
    Greyscale
Keller and Davis combine to render obvious a method according to claims 1, 4 and 6, accordingly:





Keller discloses the retinoic acid can be retinoic acid or a retinoic acid analog (paragraph [0089]).
However, neither Keller nor Davis disclose the retinoic acid in the culture medium used to differentiate the definitive endoderm into a pancreatic lineage is TTNBP, as required by instant claim 10.
Schulz discloses methods of generating pancreatic lineage cells comprising culturing pluripotent cells into definitive endoderm, and then culturing the definitive endoderm into pancreatic progenitors 

    PNG
    media_image14.png
    145
    641
    media_image14.png
    Greyscale




Schulz discloses the retinoic acid derivative TTNPB was chosen over retinoic acid used in other methodologies because it is more stable (page 5, first column).
It would have been obvious to substitute TTNBP for retinoic acid, as both have been taught as useful in culture media to induce definitive endoderm into a pancreatic lineage in vitro. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have been motivated to use TTNPB because it is more stable than retinoic acid, as taught by Schulz.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because the use of TTNBP in methods of differentiating definitive endoderm into a pancreatic lineage was known.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013/163739 to Keller, in view of US Patent Application Publication No. 2011/0151561 to Davis, and WO2014/044646 to Cho as applied to claims 1-2, 4-9, 11-18 and 26 above, and further in view of US Patent Application Publication 2014/0294856, to Aboagye, and Schulz et al.  A Scalable System for Production of Functional Pancreatic Progenitors From Human Embryonic Stem Cells.  PLos ONR, 2012.  7(5):e37004, 17 pages, of record.  The claim encompasses an embodiment wherein the Akt inhibitor is AT867, the BMP inhibitor is LDN193189, the GSK inhibitor is CHIR99021, the retinoic acid is TTNPB, and the hedgehog inhibitor is KAAD-cyclopamine (Claim 19). 

    PNG
    media_image15.png
    320
    894
    media_image15.png
    Greyscale
The disclosures of Keller, Davis and Cho are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.   Keller, Davis and Cho combine to render obvious a method according to claims 14-18 accordingly:






Keller discloses the BMP inhibitor is LDN 193189 (paragraph [0006]).  Keller discloses the GSK3 inhibitor is CHIR99021 (paragraphs [0089], [0091]).  Keller discloses the hedgehog inhibitor is KAAD-cyclopamine (paragraph [0089]). Cho discloses the BMP inhibitors can be LDN193189 (page 15, lines 24-30).  Cho discloses the GSK3 inhibitor can be CHIR99021 (page 16, lines 21-30). Cho discloses the hedgehog inhibitor can be KAAD-cyclopamine (page 16, lines 1-7). 
However, none of Keller, Davis or Cho disclose wherein the AKT inhibitor is AT867 or wherein the retinoic acid is TTNPB, as required by instant claim 19.
Aboagye discloses known AKT inhibitors include AT7867; API-2 (triciribine), LY294002 and Wortmannin (Paragraph [0021]).
Schulz discloses methods of generating pancreatic lineage cells comprising culturing pluripotent cells into definitive endoderm, and then culturing the definitive endoderm into pancreatic progenitors (abstract, FIG 1A).  Schulz discloses the culture method to differentiate the definitive endoderm into the pancreatic progenitors comprises 3 steps, a first step of incubating in the presence of KGF, a second step of incubating in the presence of the retinoic acid derivative TTNBP, and a third step of incubating the cells in a culture media comprising EGF, KGF, and a BMP inhibitor (see FIG 1 A).  Thus, Schulz discloses a method of culturing the definitive endoderm into pancreatic progenitors accordingly:

    PNG
    media_image14.png
    145
    641
    media_image14.png
    Greyscale




Schulz discloses the retinoic acid derivative TTNPB was chosen over retinoic acid used in other methodologies because it is more stable (page 5, first column).
It would have been obvious to combine the disclosures of Keller, Davis and Chou further with the disclosures of Aboagye and Schulz.
It would have been obvious to select AT7867 for use in the methods of Keller, Davis and Cho.  Davis shows AKT inhibitors are capable of upregulating NXK6.1 and NGN3 factors in methods of differentiating definitive endoderm into a pancreatic lineage, and does not limit the specific AKT inhibitor.  Aboagye discloses AT7867 is a known AKT inhibitor. See, MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
It would have been obvious to substitute TTNBP for retinoic acid in the methods of Keller, Davis and Cho, as both have been taught as useful in culture media to induce definitive endoderm into a pancreatic lineage in vitro. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have been motivated to use TTNPB because it is more stable than retinoic acid, as taught by Schulz.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention because the use of TTNBP in methods of differentiating definitive endoderm into a pancreatic lineage was known.

Conclusion
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633